Citation Nr: 1037715	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 
percent for service-connected lumbosacral strain.  

2.  Entitlement to an initial increased disability rating in 
excess of 20 percent for service-connected radiculopathy of the 
left lower extremity.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger
INTRODUCTION

The Veteran served on active duty from January 1984 to January 
1985.  

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
Specifically, by a July 2004 rating decision, the RO increased 
the Veteran's disability rating for the Veteran's 
service-connected lumbosacral strain from 10 percent to 40 
percent, effective from March 31, 2004 (date of receipt of 
claim).  By a June 2005 decision, the RO continued the 40 percent 
evaluation for this disability.  

Also during the current appeal, and specifically by an October 
2006 rating action, the RO granted service connection for 
radiculopathy of the left lower extremity (as secondary to the 
service-connected lumbosacral strain) and assigned a 20 percent 
evaluation for this disability, effective from May 19, 2006 (date 
of receipt of claim).  Accordingly, this issue is also deemed to 
be in appellate status.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237.  

The current appeal also arises from a March 2009 decision in 
which the RO denied the Veteran's claim of entitlement to a TDIU.  

In the November 2006 VA Form 9, the Veteran requested a hearing 
before the Board.  However, in December 2009, the Veteran 
expressly withdrew his request.  See 38 C.F.R. § 20.702(e)(2009).  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2009). 

Upon receipt of a substantially complete application for 
benefits, VA's duty to assist is triggered.  The duty to assist 
the Veteran includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  

In this case, the Veteran was last accorded a VA examination of 
his service-connected low back and left leg radiculopathy 
disabilities in April 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

First, the Board finds that this examination is largely 
inadequate as it does not reflect a detailed account of the 
severity of the Veteran's service-connected low back and left 
lower extremity radiculopathy disabilities or a detailed account 
of the effect of these disorders on the Veteran's employability.  
Specifically, and in this regard, the Board acknowledges that the 
April 2009 VA examiner provided the ranges of motion of the 
Veteran's lumbar spine and concluded that, after repetitive 
motion of the lumbosacral spine, the Veteran exhibited increased 
pain, easy fatigability, lack of endurance, and a decrease of 
flexion and extension by "5 degrees more."  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, the 
examiner did not specifically address the presence (including 
extent) of any ankylosis or the extent of the neurological 
impairment associated with the Veteran's left leg radiculopathy.  
See 38 C.F.R. § 4.71a, DC 5237 & § 4.124a, DC 8520.  
Furthermore, and with regard to the Veteran's TDIU claim, the 
Board acknowledges that, at the April 2009 VA examination, the 
Veteran reported not having worked since 2000 (when he was 
employed for a few months in a temporary position as a factory 
worker).  According to the evaluation report, the Veteran had 
stated that the reason for his inability to work was his low back 
disability.  Significantly, however, the examiner did not express 
an opinion as to the reason(s) for any inability of the Veteran 
to work.  

Moreover, in a September 2010 statement, the Veteran, through his 
representative, asserted that these disabilities have worsened in 
severity since that last VA examination in April 2009.  In this 
regard, the Board notes that VA's General Counsel has indicated 
that, when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 (April 
7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the Veteran's assertions of increased low back and 
left leg symptomatology since the last pertinent VA examination 
in April 2009, as well as the findings (as previously noted 
herein) of deficiencies in the evaluation itself, the Board finds 
that an additional VA examination is necessary.  The purpose of 
the examination requested pursuant to this Remand is to determine 
the current nature and extent of the service-connected low back 
and left leg radiculopathy disabilities.  In addition, the 
examiner should be asked to provide an opinion as to whether 
these service connected disabilities render the Veteran unable to 
secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of records of low back and 
left leg radiculopathy treatment that the 
Veteran may have received at the VA 
Medical Center in Fort Wayne, Indiana 
since April 2009.  Associate all such 
copies with the Veteran's claims folder.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected 
lumbosacral strain and service-connected 
left lower extremity radiculopathy.  The 
Veteran's claims file must be available to 
and reviewed by the examiner in 
conjunction with the examination, and such 
should be noted in the examination report.  
All tests or studies deemed necessary 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  

Specifically, the examiner should include 
the ranges of motion of the Veteran's 
lumbosacral spine as well as any ankylosis 
(favorable or unfavorable) of his entire 
thoracolumbar spine, and unfavorable 
ankylosis of his entire spine.  

The examiner should also discuss whether 
the Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  

In addition, the examiner should address 
the extent of the radiculopathy of the 
Veteran's left lower extremity-as well as 
any other neurological abnormality(ies) 
found to be associated with his 
service-connected lumbosacral strain.  

Also, the examiner is requested to provide 
an opinion, based on a review of the 
Veteran's clinical history as contained in 
the claims folder, as to whether it is at 
least as likely as not that the Veteran's 
service-connected disabilities alone 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should give consideration to the 
Veteran's level of education, special 
training, and previous work experience, 
but should not consider his age or the 
impairment caused by non-service connected 
disabilities.

A complete rationale for all opinions 
expressed must be provided.  

3.	Then, readjudicate the issues on appeal.  
If any benefit sought is not granted, 
issue a supplemental statement of the case 
(SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


